DETAILED ACTION
This communication is in response to the claims filed on 02/17/2022. 
Application No: 16/913,702.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer 
The terminal disclaimer disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. The terminal disclaimer has been recorded on 01/21/2022 and 02/17/2022.
 


Reasons for allowance
Claims 1-54 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 


The representative claim 1 distinguish features are underlined and summarized below: 
 	 A method comprising:

wherein a plurality of cells, associated with the wireless device, comprises the secondary cell group and a primary cell group comprising a primary cell;
determining that the secondary cell has an invalid uplink SR resource based on uplink transmission timing of the secondary cell group being invalid in a time interval; and
based on the determining that the secondary cell has an invalid uplink SR resource, sending a random access preamble associated with a random access procedure.


The representative claim 12 distinguish features are underlined and summarized below: 
 	 A method comprising:
receiving, by a wireless device, an activation command indicating activation of a secondary cell, of a secondary cell group, configured with uplink scheduling request (SR)
 resources, 
wherein a plurality of cells, associated with the wireless device, comprises the secondary cell group and a primary cell group comprising a primary cell;
determining that the secondary cell has an invalid uplink SR resource based on a time alignment timer associated with the secondary cell group not running in a time interval; and
based on the determining that the secondary cell has an invalid uplink SR resource, sending a random access preamble associated with a random access procedure.



The representative claim 23 distinguish features are underlined and summarized below:
 	 A wireless device comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the wireless device to:
receive an activation command indicating activation of a secondary cell, of a
secondary cell group, configured with uplink scheduling request (SR) resources, 
wherein a plurality of cells, associated with the wireless device, comprises the secondary cell group and a primary cell group comprising a primary cell;
 determine that the secondary cell has an invalid uplink SR resource based on uplink transmission timing of the secondary cell group being invalid in a time interval; and based on determining that the secondary cell has an invalid uplink SR resource,
send a random access preamble associated with a random access procedure.


The representative claim 34 distinguish features are underlined and summarized below:
A wireless device comprising:
one or more processors; and
 	memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive,
 by a wireless device, an activation command indicating activation of a secondary cell, of a secondary cell group, configured with uplink scheduling request (SR) resources, 
wherein a plurality of cells, associated with the wireless device, comprises the secondary cell group and a primary cell group comprising a primary cell;
 determine that the secondary cell has an invalid uplink SR resource based on a time alignment timer associated with the secondary cell group not running in a time interval; and based on determining that the secondary cell has an invalid uplink SR resource, 
send a random access preamble associated with a random access procedure.

The representative claim 45 distinguish features are underlined and summarized below:
A non-transitory computer-readable medium storing instructions that, when executed, configure a wireless device to:
receive an activation command indicating activation of a secondary cell, of a secondary cell group, configured with uplink scheduling request (SR) resources, 
wherein a plurality of cells, associated with the wireless device, comprises the secondary cell group and a primary cell group comprising a primary cell; 
determine that the secondary cell has an invalid uplink SR resource based on uplink transmission timing of the secondary cell group being invalid in a time interval; and
based on the determining that the secondary cell has an invalid uplink SR resource, send a random access preamble associated with a random access procedure.


The representative claim 50 distinguish features are underlined and summarized below:
A non-transitory computer-readable medium storing instructions that, when executed, configure a wireless device to:
receive an activation command indicating activation of a secondary cell, of a secondary cell group, configured with uplink scheduling request (SR) resources,
 wherein a plurality of cells, associated with the wireless device, comprises the secondary cell group and a primary cell group comprising a primary cell; 
determine that the secondary cell has an invalid uplink SR resource based on a time alignment timer associated with the secondary cell group not running in a time interval; and
based on the determining that the secondary cell has an invalid uplink SR resource, send a random access preamble associated with a random access procedure.



Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 12, 23, 34, 45 and 50 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of Lee, MOON and Yamada teaches following:
 	Lee (US 20150098400 A1) teaches a method and an apparatus used for in a wireless communication system. Specifically, the present invention is directed to a method of controlling uplink transmission and an apparatus therefore, in which the method comprises: receiving a signal including information related with an assignment of a TAG for SCell; and considering SCell as having no valid uplink timing if TAT of the TAG is not running.

MOON (US 20150223213 A1) teaches a method for transmitting a sounding reference signal (SRS) by a terminal in an environment in which a first carrier corresponding to a first serving cell and a second carrier corresponding to a second serving cell are aggregated is provided. The terminal receives first downlink control information (DCI) which is used for downlink scheduling and includes a first transmit power control (TPC) command through the first serving cell. The terminal controls transmit power of the SRS based on the first TPC command for transmit power control of the SRS. Next, the terminal transmits the SRS through the second serving cell using the controlled transmit power.

Yamada (US 20140349713 A1) teaches that a User Equipment (UE) configured for multi -group communications. The UE includes a processor and instructions stored in memory that is in electronic communication with the processor. The UE detects a plurality of cells. The UE also determines to use multiple groups of one or more cells. The UE further determines a primary secondary cell (PSCell) for a non -primary cell (non-PCell) group based on UE-specific radio resource control (RRC) signaling. The UE additionally receives information using the multiple groups. 

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular,
wherein a plurality of cells, associated with the wireless device, comprises the secondary cell group and a primary cell group comprising a primary cell;
determining that the secondary cell has an invalid uplink SR resource based on uplink transmission timing of the secondary cell group being invalid in a time interval; and
based on the determining that the secondary cell has an invalid uplink SR resource, sending a random access preamble associated with a random access procedure.

Lee teaches to a method of controlling uplink transmission and an apparatus; but failed to teach one or more limitations including, 
wherein a plurality of cells, associated with the wireless device, comprises the secondary cell group and a primary cell group comprising a primary cell;
determining that the secondary cell has an invalid uplink SR resource based on uplink transmission timing of the secondary cell group being invalid in a time interval; and
based on the determining that the secondary cell has an invalid uplink SR resource, sending a random access preamble associated with a random access procedure.


MOON and Yamada alone or in combination failed to cure the deficiency of Lee.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for a wireless device that may determine that a secondary cell has an invalid scheduling request (SR) resource based on one or more conditions. The wireless device that may send a preamble if the secondary cell has an invalid scheduling request (SR) resource. the Technology disclosed relates to operation of PUCCH groups. Further, When PUCCH groups are configured, SR resources may be configured on PCell, PUCCH SCell, or both. In an example configuration, an SR for a UE may be transmitted on a serving cell, e.g. either on the PCell or on a given PUCCH SCell. In If PUCCH on an SCell carries SR signals, the chance of a UE initiated RA on the PCell due to a scheduling request may be reduced and signalling overhead and RACH resource usage may be reduced.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645